Case 1:17-cr-00183-TWP-TAB Document 65 Filed 07/11/19 Page 1 of 3 PageID #: 283




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                               )
                                                         )
                       Plaintiff,                        ) CASE NO. 1:17-cr-00183-TWP-TAB
                                                         )
        vs.                                              )
                                                         )
 BUSTER HERNANDEZ,                                       )
                                                         )
                        Defendant.                       )

    UNOPPOSED MOTION TO CONTINUE FINAL PRETRIAL CONFERENCE AND
                            JURY TRIAL

        Defendant, Buster Hernandez, by counsel, Mario Garcia, for his Unopposed Motion to

 Continue Final Pretrial Conference and Jury Trial, respectfully represents to the Court as follows:

        1.      This matter is currently set for a Final Pretrial Conference on July 31, 2019 at 9:00

 a.m. and for Jury Trial on August 19, 2019 at 9:00 a.m.

        2.      Mario Garcia, counsel for the Defendant, has recently been appointed CJA counsel

 for the Defendant after Defendant’s counsel with the Indiana Federal Community Defender’s

 office developed an unavoidable and unforeseen conflict of interest that the law required them to

 withdraw from this case.

        3.      As the Court is likely aware, the sheer volume of evidence in the case, the number

 of trial exhibits and upwards of 100+ witnesses, make this a very complex and complicated case

 and one that may take two (2) weeks for a jury trial.

        4.      Given the allegations and complexity of the case, Defendant’s counsel needs

 additional time to research, review and investigate the evidence in preparation for trial. In order

 to ensure an effective representation of the Defendant pursuant to the Sixth Amendment of the

 Constitution, a continuation is needed.
Case 1:17-cr-00183-TWP-TAB Document 65 Filed 07/11/19 Page 2 of 3 PageID #: 284




        5.      The Plaintiff’s counsel, Tiffany Preston does not object to this request.

        6.      The undersigned counsel met with the Defendant at the Marion County Jail and

 discussed the need for the continuance. The Defendant does not object to the continuance as well.

        7.      The Parties have conferred and confirmed availability starting on the following

 dates for trial: January 27, 2020, February 3rd , 10th and 17th, 2020.

        8.      The ends of justice served by the continuance sought herein outweigh the best

 interests of the public and Defendant to a speedy trial. Thus, the delay in the trial date attributable

 to this request for continuance is excludable under 18 U.S.C. §3161 et seq.

        WHEREFORE, Defendant, Buster Hernandez, by counsel, respectfully request that the

 Court grant his Unopposed Motion to Continue and for all other just proper relief.



                                                Respectfully submitted,

                                                BRATTAIN MINNIX GARCIA


                                                By:__/s/ Mario Garcia_______________
                                                Mario Garcia, #21638-49
                                                Attorney for Defendant
                                                One Indiana Square, #2625
                                                Indianapolis, IN 46204
                                                (317) 231-1750
                                                mario@bmgindy.com
Case 1:17-cr-00183-TWP-TAB Document 65 Filed 07/11/19 Page 3 of 3 PageID #: 285




                                  CERTIFICATE OF SERVICE


        I hereby certify that on the 11th day of July, 2019, a copy of the foregoing was filed

 electronically. Notice of this filing will be sent to the following parties by operation of the Court=s

 electronic filing system. Parties may access this filing through the Court’s system.




                                                /s/ Mario Garcia
                                                Mario Garcia
